Case 1:19-cv-01938-LPS Document 98 Filed 06/21/21 Page 1 of 1 PageID #: 2478
                                                                                           WILMINGTON
                                                                                          RODNEY SQUARE

                                                                                            NEW YORK
                                                                                    ROCKEFELLER CENTER

                                                                                            Pilar G. Kraman
                                                                                             P 302.576.3586
                                                                                             F 302.576.3742
                                                                                          pkraman@ycst.com

                                            June 21, 2021


VIA CM/ECF

The Honorable Leonard P. Stark
United States District Court
  for the District of Delaware
844 N. King Street
Wilmington, DE 19801

       Re:     Otsuka Pharmaceutical Co., Ltd., et al. v. Zenara Pharma Private Ltd., et al.,
               C.A. No. 19-1938-LPS (consolidated)

Dear Chief Judge Stark:

       I write on behalf of all parties to request the Court’s guidance as to its preference for an in-
person or virtual Markman hearing scheduled for June 28, 2021 at 9:00 a.m.

       If convenient for the Court, the parties are amenable to a virtual hearing and can provide
the Court the login credentials for the videoconference via a joint email on Thursday, June 24,
2021. The email will also include an audio-only dial-in that may be docketed.

        Regardless of the Court’s preference for an in-person or virtual hearing, the parties further
propose that they will separately submit to the Court via email any slides they intend to use at the
hearing by no later than 4:00 p.m. on Friday, June 25, 2021. The parties will separately exchange
slides with each other on June 28, 2021 at 8 AM.

       Counsel are available should the Court have any questions.

                                                       Respectfully submitted,



                                                       Pilar G. Kraman (No. 5199)

cc: Clerk of the Court (via CM/ECF)
    All Counsel of Record (via electronic mail)



                               Young Conaway Stargatt & Taylor, LLP
                      Rodney Square | 1000 North King Street | Wilmington, DE 19801
                        P 302.571.6600 F 302.571.1253 YoungConaway.com
